DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first  paragraph rejection of Claims 4 – 5, 65 and 18, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTONS
Claim Rejections – 35 USC § 102
2.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claim(s) 1 and 4 — 5 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the
alternative, under 35 U.S.C. 103 as obvious over Goodwin et al (WO 2012/151223).
With regard to Claim 1, Goodwin et al disclose a multilayer film for packaging (bag;
paragraph 0026) comprising, in order, an outer contact layer, a first tie material layer, a gas
barrier layer, a second tie material layer and a fluid contact layer (paragraph 0025); the outer
layer comprises polyester elastomer (paragraph 0027); the barrier layer is EVOH (paragraph
0038); a thermoplastic polyurethane elastomer layer is also disclosed, at any position in the film
(paragraph 0029), that is a polyester polyurethane having a hardness of between 76 and 91
(paragraph 0030); the first layer is therefore a second layer and the thermoplastic polyurethane
elastomer layer is a first layer, and the barrier layer is a third layer; because the first layer is at
any position in the film, a first layer that is an inner layer and a third layer that is interior to the
first layer and second layer are disclosed. Alternatively, it would have been obvious for one of
ordinary skill in the art to provide for a first layer that is an inner layer and a third layer that is
interior to the first layer and second layer, as the first layer is at any position in the film.
With regard to Claims 4 — 5, the first tie material is LLDPE (paragraph 0046), as stated on page 10 lines 10 – 14 of the instant specification. The claimed bonding force is therefore obtained.

5. 	Claims 2 — 3 and 6 — 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Goodwin et al (WO 2012/151223).
Goodwin et al disclose a film as discussed above. With regard to Claims 2 — 3, although
the disclosed range of hardness is not identical to the claimed range, the disclosed range overlaps
the claimed range. It would have been obvious for one of ordinary skill in the art to provide for
any amount within the disclosed range, including those amounts that overlap the claimed range.
MPEP 2144.05.
With regard to Claim 6, the first tie material and second tie material are identical, because
the first tie material and second tie material are both the thermoplastic polyurethane elastomer in
an embodiment (paragraph 0053) and the polyester elastomer is also optionally the fluid contact
layer (paragraph 0027). A palindromic structure is therefore disclosed.
With regard to Claim 7, additional layers comprising polyamide are disclosed (paragraph
0046), therefore a fourth and fifth layer. Goodwin et al do not disclose the second layer between
the first layer and fourth layer and the fourth layer between the second layer and the third layer
and the third layer between the fourth layer and the fifth layer. However, it would have been
obvious for one of ordinary skill in the art to provide for the second layer between the first layer
and fourth layer and the fourth layer between the second layer and the third layer and the third
layer between the fourth layer and the fifth layer, as additional layers comprising polyamide are
disclosed.

6. 	Claims 8 — 11, 13 — 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodwin et al (WO 2012/151223) in view of Maruyama et al (U.S. Patent Application Publication No. 2009/0203871 A1) as evidenced by Rubenstein (U.S. Patent Application Publication No. 2010/0323069 A1).
Goodwin et al disclose a film as discussed above. With regard to Claims 8 — 10,
Goodwin et al do not explicitly disclose that the fluid contact layer is a sealant layer, but
Rubenstein discloses that polyester elastomers are sealable (paragraph 0051 of Rubenstein).
Goodwin et al fail to disclose an outer layer and sealant layer comprising polyethylene.
Maruyama et al teach a polyester elastomer (paragraph 0025) comprising polyethylene
(paragraph 0097) for the purpose of providing economical, stable and high quality production
(paragraph 0025).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polyethylene in order to obtain economical, stable and high quality production as taught by
Maruyama et al.
With regard to Claim 11, additional layers of polyamide are not required by Goodwin et
al. A film that is free of polyamide is therefore disclosed.
With regard to Claims 13 — 16 and 18, Goodwin et al do not disclose the fifth layer
between the third layer and the sealant layer. However, it would have been obvious for one of
ordinary skill in the art to provide for the fifth layer between the third layer and the sealant layer,
as additional layers comprising polyamide are disclosed. Goodwin et al also do not explicitly
disclose the flattening of the film upon itself and thermal lamination to itself at the first layer.
However, because additional layers are disclosed, it would have been obvious for one of ordinary
skill in the art to provide for a film that is structurally equivalent to the film laminated to itself. A
core layer is therefore disclosed. The claimed aspect of ‘thermal’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.

7. 	Claims 12, 17 and 19 — 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodwin et al (WO 2012/151223) in view of Maruyama et al (U.S. Patent Application
Publication No. 2009/0203871 A1) as evidenced by Rubenstein (U.S. Patent Application
Publication No. 2010/0323069 A1) and further in view of Tau et al (U.S. Patent Application
Publication No. 2003/0216518 A1).
Goodwin et al, Maruyama et al and Rubenstein disclose a film as discussed above. The
additional layers alternatively comprise polyolefin (paragraph 0046 of Goodwin et al). With
regard to Claim 12, Goodwin et al, Maruyama et al and Rubenstein fail to disclose a puncture
resistance greater than 15 Newtons and a tear resistance of greater than 160 gram — force in the
machine and transverse directions.
Tau et al teach a polyolefin (blend of polypropylene and polyethylene; paragraph 0001)
having a tear strength in the machine direction of greater than 50 g/mil and transverse direction
of greater than 100 g/mil and puncture resistance of equal to or greater than 100 ft — Ib/in2
(paragraph 0028) for the purpose of obtaining increased dimensional stability at high temperature
(paragraph 0012).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
puncture resistance greater than 15 Newtons and a tear resistance of greater than 160 gram —
force in the machine and transverse directions in order to obtain dimensional stability at high
temperature as taught by Tau et al. Although the disclosed ranges of tear resistance and puncture resistance are not identical to the claimed ranges, the disclosed ranges overlap the claimed
ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts
within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP
2144.05.
With regard to Claims 17 and 19 — 20, a liner for a bag (paragraph 0087), therefore a bulk container, is taught by Tau et al, and a container that is closed at the top and a fitment are
disclosed by Goodwin et al (port; paragraph 0061). It would have been obvious for one of
ordinary skill in the art to provide for a fitment that is attached to the liner, as a container that is
closed at the top and a fitment are disclosed.

8.	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Goodwin et al (WO 2012/151223) in view of Jacob (U.S. Patent No. 2012/0225990 A1)
Goodwin et al disclose a multilayer film as discussed above. Goodwin et al fail to disclose a polyester elastomer. 
Jacob teaches a film (paragraph 0020) comprising  EVOH (paragraph 0034) and polyester (paragraph 0040) and elastomer (paragraph 0055) for the purpose of obtaining excellent durability (paragraph 0020).
It therefore would have been obvious for one of ordinary skill in the art to provide for EVOH and polyester and elastomer in order to obtain excellent durability as taught by Jacob. The third layer would therefore be structurally equivalent to a film comprising EVOH and a polyester elastomer, comprising polyester and an elastomer.




ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 112, first  paragraph rejection of Claims 4 – 5, 65 and 18, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102(b) rejection of Claim(s) 1 and 4 — 5 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goodwin et al (WO 2012/151223), 35 U.S.C. 103(a) rejection of Claims 2 — 3 and 6 — 7 as being unpatentable over Goodwin et al (WO 2012/151223), 35 U.S.C. 103(a) rejection of Claims 8 — 11, 13 — 16 and 18  as being unpatentable over Goodwin et al (WO 2012/151223) in view of Maruyama et al (U.S. Patent Application Publication No. 2009/0203871 A1) as evidenced by Rubenstein (U.S. Patent Application Publication No. 2010/0323069 A1) and 35 U.S.C. 103(a) rejection of Claims 12, 17 and 19 — 20 as being unpatentable over Goodwin et al (WO 2012/151223) in view of Maruyama et al (U.S. Patent Application Publication No. 2009/0203871 A1) as evidenced by Rubenstein (U.S. Patent Application Publication No. 2010/0323069 A1) and further in view of Tau et al (U.S. Patent Application Publication No. 2003/0216518 A1), of record carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 10 of the remarks dated August 1, 2022, that  COPE is the only material cited as the first layer of the disclosed film, which is layer ‘110,’ although that it is stated in paragraph 0029 that TPU may be a contact layer, such as layer 130.
However, the phrase ‘such as’ means that TPU can also be used for other ‘contact layers,’ and layer ‘110’ is also referred to by Goodwin et al as a ‘contact layer,’ which is an ‘outer contact layer,’ in paragraph 0027.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782